981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel C. BRUCE, Plaintiff-Appellant,v.Sharon N. ODOM;  Ralston Wright Turbeville;  Marion S.Riggs; Harold Walker Detwiler, III;  DavidVelazquez;  Vickie Velazquez; Ray E.Chandler, Defendants-Appellees.
No. 92-6958.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the District of South Carolina, at Florence.
Daniel C. Bruce, Appellant Pro Se.
Ralston Wright Turbeville, LAND, TURBEVILLE, PARKER & REAVES, P.A.; Marion S. Riggs, ROGERS & RIGGS, Manning; Harold Walker Detwiler, III, for Appellees.
D.S.C.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Daniel C. Bruce appeals the district court's order dismissing two defendants from his action filed pursuant to 42 U.S.C. § 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED